COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-06-240-CR
 
 
GARY LEE SMITH                                                                APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 372ND DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ‑‑‑‑‑‑‑‑‑‑‑‑
 
Gary Lee Smith is attempting
to appeal his conviction and sentence for indecency with a child by
contact.  We dismiss the appeal.




The trial court certified
that appellant has waived his right of appeal and provided us a copy of appellant=s written waiver, which appellant signed after being convicted and
sentenced.  On July 24, 2006, we notified
appellant by letter of the trial court=s certification.  Although
appellant has responded to our letter, he does not assert that his waiver is
invalid.
A valid waiver of appeal,
whether negotiated or non‑negotiated, will prevent a defendant from
appealing without the trial court=s consent.[2]   The trial court did not consent to appellant=s appeal in this case. 
Accordingly, we dismiss the appeal.[3]
 
PER CURIAM
 
PANEL
D:  CAYCE, C.J.; LIVINGSTON and
DAUPHINOT, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  SEPTEMBER 28, 2006
 




[1]See Tex. R. App. P. 47.4.


[2]Monreal
v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003).


[3]Id.;
see Tex. R. App. P. 25.2(d)
(providing that an appeal must be dismissed unless the trial court=s
certification shows that the defendant has the right of appeal).